      Case 3:20-cr-30077-NJR Document 1 Filed 06/05/20 Page 1 of 8 Page ID #1




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA,                     )
                                              )
                               Plaintiff,     )
                                              )
vs.                                           )        CASENUMBERPM*&6
                                              )
                                              )
LASHAWN L. WILKS,                             ) Title 18, United States Code Section
                                              )922(g)(9)
                               Defendant.     )


                                    CRIMINAL COMPLAINT

         I, Derek Parker, the undersigned complainant being duly sworn state the following is true

and correct to the best of my knowledge and belief:

                                    COUNT 1
                POSSESSION OF A FIREARM BY A PROHIBITED PERSON

         On or about June 4, 2020, in Marion County, within the Southern District of Illinois,

                                     LASHAWN L. WILKS,

the defendant, who had been convicted of a misdemeanor crime of domestic violence, to wit:

Domestic Battery in Case Number 2011-CM-94 in the Circuit Court of Marion County on

September 8, 2011, and knowing that he was convicted of Domestic Battery, did knowingly

possess one Mossberg 12 gauge model 835 shotgun, serial number UM766417, said firearm having

been shipped and transported in interstate commerce, in violation of Title 18, United States Code,

Sections 922(g)(9) and 924(a)(2).




                                                 1
   Case 3:20-cr-30077-NJR Document 1 Filed 06/05/20 Page 2 of 8 Page ID #2




                                          AFFIDAVIT

       I am a Special Agent currently assigned to the FBI Fairview Heights Resident Agency

(FVHRA), Springfield Field Office. I have been a Special Agent since July 2017. Prior to

becoming a Special Agent, I was a Fairmont City, Illinois, Police Officer for approximately fifteen

(15) years and for the last ten (10) years, I was assigned to the Drug Enforcement Administration

(DEA) Fairview Heights Resident Office (FHRO) as a Task Force Officer.

       The statements contained in this affidavit are based on the investigation of your Affiant, as

well as information derived from reports and interviews of the law enforcement officers and

witnesses named herein. In support of this Complaint, your Affiant states as follows:

       1.      On May 22, 2020 through the early morning hours of May 23, 2020, Centralia

Police Officers responded to two loud noise complaints at Kell Street and N. Maple Centralia,

Illinois. At both residences law enforcement encountered Lashawn WILKS. Officers were able

to get the music turned down and eventually cleared both scenes.

       2.      Later, law enforcement reviewed body camera footage from those two calls. The

camera footage reveals WILKS’ displeasure with law enforcement.                 WILKS told law

enforcement that no one will be arrested due to the Corona Virus. WILKS tried to persuade Sgt.

Peebles to go in the house with him. WILKS asked Sgt. Peebles if he has been to "Suplex City”.

WILKS told Sgt. Peebles about coming to his yard on Maple Street. WILKS stated if police come

to the yard without a warrant, that he is going to "beat that ass." Task Force Officer Snider of the

Wamac Police Department was also on scene and stated WILKS approached him and stating that

he had heard the officer’s name and wanted to know what Officer Snider looked like. WILKS told

Officer Snider he needed to know for the future. Officer Snider asked WILKS why he needed to
                                                 2
   Case 3:20-cr-30077-NJR Document 1 Filed 06/05/20 Page 3 of 8 Page ID #3




know, but he did not answer. After departing the residence, Officer Snider, along with other

officers met at the housing unit office a few blocks away from Kell Street. Officer Snider and other

officers observed WILKS walking down the street and stated that law enforcement was a bunch

of “punk asses”. Officer Snider stated WILKS then directed a comment specifically at him stating,

“You be careful getting in your car from now on nigger”. Officer Snider perceived WILKS’

comments as a threat to his life.

       3.      On May 23, 2020, at approximately 2:55 am, law enforcement from several

departments responded to a house on North Maple for a report of a large gathering with loud music

and vehicles blocking the roadway. While on the scene, law enforcement confirmed several

vehicles that were parked illegally. The vehicles were blocking the street and the responding

officers could not get through with their squad cars. After getting several cars moved, Sgt. Peebles

spoke to the owner of the North Maple house, Lashawn WILKS. The majority of the conversations

detailed below were captured on Sgt. Peebles body camera. Sgt. Peebles advised WILKS of the

loud music complaint and WILKS argued that none of his neighbors called the police. WILKS

asked Sgt. Peebles and the other Centralia Police Officers, “please don't step on to my property.”

WILKS also told Officer Snider, “You all come up on my property there is going to be a shooting.

I know my rights. You can’t come anywhere on my property and do a damn thing, or I will shoot

a cops motherfucking ass.” Officer Snider stated WILKS said this loud enough for other people

at the party to hear. Sgt. Peebles told WILKS more police were on the way and WILKS told Sgt.

Peebles he had more people coming too. WILKS told Sgt. Peebles that he was going to run out of

police. Sgt. Peebles and Officer Snider observed approximately seventy (70) people in the yard of

the house on North Maple. Sgt. Peebles observed several people go inside the house on North
                                                 3
   Case 3:20-cr-30077-NJR Document 1 Filed 06/05/20 Page 4 of 8 Page ID #4




Maple and when they came out, they went to the side of the house on North Maple where it was

dark. WILKS told Sgt. Peebles that the police were not going to have more freedom on his

property then him. WILKS asked Sgt. Peebles if he saw the sign in front of his residence which

stated, “No Trespassing”. WILKS told Sgt. Peebles violators would be prosecuted or killed. Sgt.

Peebles stated WILKS appeared to be talking about the police. WILKS continued to tell Sgt.

Peebles that he did not want any of the police to step on his property without permission. Sgt.

Peebles told WILKS he was going to remove the illegally parked cars off the block first. While

directing the cars to move, Sgt. Peebles overheard WILKS telling another officer that if anyone

comes on his property that he was going to “shoot his thru them". Sgt. Peebles believed WILKS

was talking about shooting at them with a firearm. WILKS yelled towards Sgt. Peebles and the

other police on scene that if anyone violates his rights that he was going to shoot them.

       4.      Sgt. Peebles spoke to WILKS prior to leaving and WILKS told him to please not

step on his property. Sgt. Peebles asked WILKS to take his company inside 328 North Maple.

WILKS said that the police were not going to violate his rights. WILKS told Sgt. Peebles that the

police would have to “use every gun out here” if the police violated his rights. WILKS told Sgt.

Peebles that if the police tried to arrest him, the police would have to shoot him

       5.      In the days after the party, law enforcement received information from numerous

sources that WILKS had several guns in the house during the party and that he made statements

that he was going to “kill a cop” and that he intended to have a shootout with police if they

attempted to break up the party.

       6.       On May 26, 2020, at 4:12 p.m. WILKS posted on Facebook the following

message, “This is exactly why I told them bitches Friday night I’ma put a shotgun shell in they ass
                                                 4
   Case 3:20-cr-30077-NJR Document 1 Filed 06/05/20 Page 5 of 8 Page ID #5




if they step on my property w/o a warrant or some form of probable cause, police are human too,

shid a lil bit less if you ask me, but ppl don’t realize NO TRESPASSING means for ANY

mothafucka, and I’m willing to show em better than I can tell em—I’m gon stand on my rights,

cuz these bitches will definitely STAND ON YO NECK if they get the chance...and if you don’t

like the way I address the police or use my rights and common sense to combat the bullshit they

try, then being around me ain’t for you—so get tf!!”

       7.      On May 28, 2020, at approximately 9:30 p.m., WILKS posted a Facebook live

video from Mt. Vernon, Illinois. During the video WILKS is heard saying, “Free Mr. Glock out

here, this bitch.” Agents believe WILKS is referring to shooting a Glock firearm when he says

“free Mr. Glock”.

       8.     On May 29, 2020, agents reviewed the Facebook account belonging to WILKS

and discovered additional posts in which WILKS discussed using a firearm and violence against

law enforcement officers.

       9.     On May 30, 2020, at 8:52 p.m., WILKS posted a Facebook photograph of himself

wearing a t-shirt with the words handwritten in marker, “I DO NOT COME IN PEACE

#FUCKTHEPOLICE and that’s PERIOD!!”.               WILKS was holding a sign with the words

handwritten in marker, “KILL EM WITH KINDNESS (the word kindness had an X drawn over

it) – THE SAME BAND OF GUN THEY KILL US WITH!!” WILKS was photographed and

interviewed by local news while holding this sign.

       10.    During the weekend of May 30-31, 2020, WILKS, O.W., D. W., and others

gathered in Centralia, Illinois to protest. During the protest, D. W. posted a Facebook video

displaying a handgun at his waist. WILKS posted, “Lol! I think y’all really believe we are our
                                               5
   Case 3:20-cr-30077-NJR Document 1 Filed 06/05/20 Page 6 of 8 Page ID #6




great grandparents—rest assure, ANY PROTEST OR RALLY that I’m attending THERE IS A

REGISTERED LOADED FIREARM ON THE SCENE, JUST ITCHING FOR BULLETS TO

BE DISLODGED IN THE DIRECTION OF RACISM AND/OR INJUSTICES…cuz a racist bitch

could neva!!!”

       11.       Law enforcement were aware of WILKS and his companions’ posts and kept

WILKS under observation.

       12.       On June 2, 2020, law enforcement learned that WILKS and others have been

 holding daily meetings at the North Maple address.

       13.       On June 2, 2020, law enforcement were told that the day before, a confidential

source overheard WILKS and others discussing their plans to create a protest and then cause a riot

in Centralia, Illinois. They talked about shooting Police Officer's and created a list of officers they

planned to shoot.

       14.       The source described different types of firearms that were located within the North

Maple home on June 1, 2020.

       15.       On June 4, 2020, law enforcement executed a federal search warrant at the

residence on North Maple Street in Centralia, Illinois within the Southern District of Illinois.

WILKS and one other adult were present at the residence when the search warrant was executed.

       16.       Within the North Maple residence there is a traditional living room and a dining

room that has been converted into a second living or sitting room. Within these two rooms, law

enforcement recovered three firearms; one Mossberg 12 gauge model 835 shotgun, serial number

UM766417; one Mossberg International 702 Plinkster rifle serial number CE1101394; and one

Taurus 62C 9mm pistol with an extended magazine.
                                                  6
   Case 3:20-cr-30077-NJR Document 1 Filed 06/05/20 Page 7 of 8 Page ID #7




       17.     Law enforcement also located a baggy containing suspected methamphetamine

weighing approximately 10 grams and a baggy containing approximately 5 grams of suspected

heroin. Laboratory tests will be conducted to determine drug type and quantity.

       18.     WILKS was arrested and given his Miranda Warnings. WILKS waived his

Miranda Warnings and agreed to speak with law enforcement officers. Law enforcement

conducted an audio and video recorded interview. During this interview, WILKS admitted that

the Mossberg 12 gauge model 835 shotgun, serial number UM766417 was his shotgun. WILKS

admitted that he did not have a FOID card. WILKS admitted that he knew he had a domestic

battery conviction. WILKS stated that he handled the shotgun yesterday. WILKS admitted it was

possible there were other guns in his residence. WILKS admitted he started a dispute and he had

the shotgun out in case someone came to shoot at him. WILKS provided conflicting statements

regarding drugs in his residence.

       19.     Mossberg Firearms are manufactured in Connecticut and therefore the Mossberg

12 gauge model 835 shotgun, serial number UM766417 traveled in interstate commerce prior to

WILKS’ possession of it on June 4, 2020. The Taurus 62C 9mm pistol with an extended magazine

was produced in Brazil and therefore traveled in international and interstate commerce before

reaching Illinois on June 4, 2020.

       20.     When law enforcement seized the Mossberg 12 gauge model 825 shotgun, law

enforcement noticed someone attempted to obliterate the serial number. Nevertheless, law

enforcement could read the serial number.

       21.     WILKS was previously convicted of Domestic Battery in Case Number 2011-CM-

94 in the Circuit Court of Marion County on September 8, 2011.
                                                7
   Case 3:20-cr-30077-NJR Document 1 Filed 06/05/20 Page 8 of 8 Page ID #8




        22.     All of these events occurred within the Southern District of Illinois.




        FURTHER YOUR AFFIANT SAYETH NAUGHT.




                                      _______________________
                                    __________________________________
                                    Derek Parker,
                                    Special Agent, Federal Bureau of Investigations




State of Illinois              )
                               )    SS.
County of St. Clair            )


        Sworn to and subscribed on theWKGD\RI-XQH,
                                                                     Digitally signed by Judge Sison
                                                                     Date: 2020.06.05 15:22:27 -05'00'
                                             ________________________________
                                              +21GILBERT C. SISON
                                              United States Magistrate Judge



STEVEN WEINHOEFT
United States Attorney




Jennifer Hudson
Assistant United States Attorney

                                                  8
